UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4293


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KALIFF CULBERTSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cr-00017-RJC-2)


Submitted:   October 27, 2014             Decided:   November 10, 2014


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Carpenter, ADAMS, HENDON, CARSON, CROW AND SAENGER,
P.A., Asheville, North Carolina, for Appellant.  Amy Elizabeth
Ray,   Assistant  United  States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kaliff Lamar Culbertson appeals the 200-month sentence

imposed      by    the       district        court       after    he    pled    guilty       to    bank

robbery      by        force     or        violence,       in    violation        of    18       U.S.C.

§§ 2113(a), 2113(d), 2 (2012), and possession of a firearm and

ammunition        by     a     convicted        felon,      in    violation       of    18       U.S.C.

§ 922(g)(1)        (2012).            Culbertson’s          counsel       has    filed       a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that    he     has       found        no     meritorious         grounds        for    appeal       but

questioning whether trial counsel was ineffective.                                      Culbertson

has    filed       a    pro     se     supplemental             brief    asserting       that       the

district court erred by applying the sentencing enhancement for

brandishing         a       firearm        in   U.S.      Sentencing       Guidelines            Manual

(“USSG”) § 2B3.1(b)(2)(C) (2013).                         We affirm.

              We       do    not     address     ineffective            assistance      claims       on

direct appeal unless the attorney’s ineffectiveness conclusively

appears on the face of the record.                          United States v. Benton, 523
F.3d 424, 435 (4th Cir. 2008).                           Instead, such claims should be

raised in a motion brought pursuant to 28 U.S.C. § 2255 (2012),

in order to permit sufficient development of the record.                                         United

States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                           To

succeed on an ineffective assistance claim, a defendant must

show that: (1) “counsel’s representation fell below an objective

standard of reasonableness”; and (2) “the deficient performance

                                                     2
prejudiced the defense.”                  Strickland v. Washington, 466 U.S.
668, 687-88 (1984).

               Culbertson asserts that trial counsel was ineffective

for the following reasons: (1) counsel was inexperienced; (2)

counsel failed to object to the enhancement for brandishing a

firearm; (3) counsel failed to object to the application of the

career offender Guideline; and (4) counsel called Culbertson to

testify during the sentencing hearing.                             Applying the relevant

legal principles to Culbertson’s ineffective assistance claims

leads us to conclude that counsel’s ineffectiveness does not

appear    conclusively          on     the        face    of       the     present    record.

Accordingly, we decline to review these claims on direct appeal.

               In    accordance           with        Anders,       we      have      reviewed

Culbertson’s        pro   se    claims          and    the     entire      record    for    any

meritorious         grounds      for           appeal        and    have      found        none.

Accordingly,         we   decline         to     review       Culbertson’s         claims    of

ineffective         assistance       of    counsel        and      affirm     the     district

court’s    judgment.           This       Court       requires      that    counsel    inform

Culbertson, in writing, of his right to petition the Supreme

Court of the United States for further review.                               If Culbertson

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

Court    for    leave     to   withdraw         from     representation.             Counsel’s

motion must state that a copy thereof was served on Culbertson.

                                                 3
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4